People v Jackson (2018 NY Slip Op 01935)





People v Jackson


2018 NY Slip Op 01935


Decided on March 21, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2016-13195
 (Ind. No. 2826/05)

[*1]The People of the State of New York, respondent,
vErwin Jackson, appellant.


Erwin Jackson, Elmira, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Jason R. Richards and Monica M.C. Leiter of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended order of restitution of the Supreme Court, Nassau County (Jerald S. Carter, J.), dated October 11, 2011.
ORDERED that the appeal is dismissed.
This appeal must be dismissed. "The right to appeal in a criminal action is purely statutory" (People v Taylor, 99 AD2d 820; see People v Santos, 64 NY2d 702, 704). The Criminal Procedure Law enumerate the judgments, sentences, and orders from which a defendant may appeal as of right or by permission (see CPL 450.10; 450.15; People v Jackson, 152 AD3d 796; People v Morse, 148 AD3d 611; People v Taylor, 99 AD2d 820; People v Fricchione, 43 AD3d 410, 411). The amended order of restitution at issue is not one of these enumerated papers, and accordingly, this Court is without jurisdiction to hear this appeal (see People v Morse, 148 AD3d at 611; People v Fricchione, 43 AD3d at 411).
MASTRO, J.P., COHEN, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court